Citation Nr: 1705401	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a respiratory disorder including chronic obstructive pulmonary disease (COPD) and diminished breathing, to include as due to asbestos exposure.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and due to herbicide exposure.

4. Entitlement to service connection for sleep apnea, to include as due to herbicide exposure and asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Seattle, Washington in April 2015.  A transcript of this hearing has since been associated with the claims file.  Subsequently, in May 2016, the Board remanded these claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As briefly mentioned above, these claims were previously remanded for additional development, which included providing the Veteran with a VA examination to determine the nature and the etiology of the claimed conditions and their posited relationship, if any, with his active military service.  Accordingly, he was provided a VA examination in September 2016.  The Board, however, finds that the September 2016 VA examination was inadequate and that the claims must once again be remanded for another VA examination.

Specifically, the September 2016 VA examiner commented that there had been no objective evaluation of a hip condition and the Veteran's examination was within normal limits.  He concluded that there was no evidence of a hip condition and, therefore, a medical opinion could not be rendered.  However, x-rays of the Veteran's hips taken in September 2006 revealed mild to moderate degenerative changes of both hips.  See private medical treatment records from Group Health Cooperative dated September 2006.  Therefore, the medical evidence of record shows that the Veteran does have a bilateral hip condition, and as such, an opinion is necessary to determine if it is related to any incident of service.

With regards to the Veteran's claim for a respiratory disorder, the examiner stated that although the Veteran had subjective symptoms of COPD, there was no objective evidence to support a diagnosis of COPD.  He commented that extensive review of available records did not show any prior pulmonary function testing (PFT).  In addition, the examiner did not conduct any PFT testing, stating that the Veteran had never been evaluated by his clinicians for a respiratory condition and there was no indication to have PFTs performed.  He further noted that there were no visits where the Veteran primarily complained of shortness of breath or pulmonary condition.  The examiner stated that the Veteran was labeled clinically as having "COPD" based on his subjective symptoms and history of lifelong smoking unsupported by objective evidence in the record to support this diagnosis.  He, therefore, concluded that it was more likely that the Veteran's shortness of breath was related to his lifelong cigarette smoking, and since there was no pulmonary diagnosis, a medical opinion was unnecessary.  

A review of the Veteran's private medical treatment, however, reflects that in February 2007, he complained of breathing difficulties and trouble catching his breath.  See pulmonary progress note from Dr. S. Chalaka dated February 2007.  It was noted that he had a long history of smoking but had quit four months prior.  At a follow-up visit also in February 2007, he again complained of breathing difficulties and Dr. Chalaka referred the Veteran for pulmonary testing to determine the nature of his complaints.  In an April 2007 pulmonary progress note, Dr. Chalaka diagnosed the Veteran with mild COPD after pulmonary function testing revealed mild obstructive pulmonary disease with a forced expiratory volume in one second (FEV-1) of 78 percent predicted and prescribed a trial of bronchodilator therapy.  This medical evidence, thus, contradicts the conclusion reached by the September 2016 VA examiner and must be reconciled before a decision is made on this claim.

As for the Veteran's claim for hypertension, the September 2016 VA examiner did not provide an opinion as to whether the Veteran's hypertension was proximately due to or the result of his service-connected PTSD.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, additional development must be conducted.

Finally, the September 2016 VA examiner opined that it was less likely than not that the Veteran's sleep apnea began during active service, was related to an incident of service or was directly caused by asbestos exposure.  He noted that the Veteran was a poor historian and had a difficult time answering the medical questions and since his wife had only been with him for 10 years, she was unable to clarify earlier treatments.  The examiner observed that the Veteran's service treatment records were silent for symptoms or complaints of drowsiness or sleep apnea.  He stated that the weight of medical literature did not support sleep apnea being related to asbestos exposure.  Although the Board acknowledges that the Veteran may have had difficulty answering the medical questions, at his April 2015 Board hearing, he described difficulty breathing in service after spending many hours a day inside of cleaning boilers and being exposed to dust.  He stated that while they used cloth masks, the dust would still get in his lungs and cause him to cough.  The Veteran indicated that this was the onset of his breathing problems.  Unfortunately, the examiner did not consider these statements, thus, further medical commentary is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate clinician for his bilateral hip disorder, respiratory disorder, hypertension, and sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

 a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's bilateral hip condition began during active service; or (2) is related to an incident of service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's respiratory disorder to include COPD began during active service; (2) is related to an incident of service; or (3) was directly caused asbestos exposure. 

iii. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's hypertension began during active service; (2) is related to an incident of service; (3) began within one year after discharge from active service.

iv. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected PTSD.

v. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected PTSD during the appeal period.

vi. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's sleep apnea began during active service; (2) is related to an incident of service; or (3) was directly caused by asbestos exposure. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




